UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3462 Meeder Funds Trust 6125 Memorial Drive Dublin, OH43017 Bruce McKibben c/o Meeder Funds Trust 6125 Memorial Drive Dublin, OH43017 Registrant’s telephone number, including area code:800-325-3539 Date of fiscal year end:December 31, 2014 Date of reporting period:March 31, 2014 Item 1.Schedule of Investments. Schedule of Investments March 31, 2014 (Unaudited) Muirfield Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 91.7% Consumer Discretionary - 15.1% Apollo Education Group, Inc. (3) Best Buy Co., Inc. General Motors Co. Gentex Corp./MI Graham Holdings Co. Jack in the Box, Inc. (3) Johnson Controls, Inc. Lear Corp. Live Nation Entertainment, Inc. (3) Tenneco, Inc. (3) TRW Automotive Holdings Corp. (3) Viacom, Inc. Visteon Corp. (3) Whirlpool Corp. (Cost $23,713,588 ) Consumer Staples - 7.8% Archer-Daniels-Midland Co. CVS Caremark Corp. Nu Skin Enterprises, Inc. Rite Aid Corp. (3) Tyson Foods, Inc. Wal-Mart Stores, Inc. (Cost$12,617,761 ) Energy - 6.1% ConocoPhillips Green Plains Renewable Energy, Inc. Halliburton Co. Phillips 66 Valero Energy Corp. (Cost $9,441,414 ) Financials - 14.1% Aflac, Inc. American Equity Investment Life Holding Co. American International Group, Inc. Assurant, Inc. CNO Financial Group, Inc. Genworth Financial, Inc. (3) JPMorgan Chase & Co. MetLife, Inc. Principal Financial Group, Inc. Protective Life Corp. StanCorp Financial Group, Inc. Symetra Financial Corp. Wells Fargo & Co. (Cost $22,325,146 ) Healthcare - 15.9% AbbVie, Inc. Agilent Technologies, Inc. Amsurg Corp. (3) Cardinal Health, Inc. Centene Corp. (3) Charles River Laboratories International, Inc. (3) Health Net, Inc./CA (3) Henry Schein, Inc. (3) Impax Laboratories, Inc. (3) Johnson & Johnson Magellan Health Services, Inc. (3) McKesson Corp. Pfizer, Inc. VCA Antech, Inc. (3) WellPoint, Inc. Zimmer Holdings, Inc. (Cost $25,137,981 ) Industrials - 7.8% Curtiss-Wright Corp. Esterline Technologies Corp. (3) Honeywell International, Inc. ITT Corp. Manpowergroup, Inc. Northrop Grumman Corp. Parker Hannifin Corp. RR Donnelley & Sons Co. (Cost $11,319,074 ) Information Technology - 23.1% Activision Blizzard, Inc. Anixter International, Inc. Apple, Inc. Benchmark Electronics, Inc. (3) Computer Sciences Corp. Convergys Corp. Google, Inc. (3) Hewlett-Packard Co. (3) Intel Corp. Knowles Corp. (3) Lexmark International, Inc. Microsoft Corp. Oracle Corp. SanDisk Corp. (3) Sanmina Corp. (3) Seagate Technology PLC Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $31,618,945 ) Materials - 1.8% Dow Chemical Co./The Minerals Technologies, Inc. PPG Industries, Inc. (Cost $3,034,203 ) Total Common Stocks (Cost $139,208,112 ) Registered Investment Companies - 2.3% iShares MSCI EAFE Index Fund Total Registered Investment Companies (Cost $4,108,212 ) Money Market Registered Investment Companies - 5.6% Meeder Money Market Fund - Institutional Class, 0.11% (4) Total Money Market Registered Investment Companies (Cost $9,745,450 ) Floating Rate Demand Notes- 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2014 (5) Total Floating Rate Demand Notes (Cost $1,887 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.07%, due 6/5/2014 (6) Total U.S. Government Obligations (Cost $499,955 ) Total Investments - 99.9% (Cost $153,563,616 Other Assets less Liabilities - 0.1% Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $138,287 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2014, notional value $9,789,150 21 Total Futures Contracts 21 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax and financial reporting purposes are the same. Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2014. Floating rate security. The rate shown represents the rate in effect at March 31, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Muirfield Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2014 (Unaudited) Dynamic Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 93.3% Consumer Discretionary - 15.0% Apollo Education Group, Inc. (3) General Motors Co. Gentex Corp./MI Graham Holdings Co. Jack in the Box, Inc. (3) Johnson Controls, Inc. Lear Corp. Live Nation Entertainment, Inc. (3) Macy's, Inc. Tenneco, Inc. (3) Viacom, Inc. Visteon Corp. (3) Whirlpool Corp. (Cost $14,532,777 ) Consumer Staples - 8.1% Archer-Daniels-Midland Co. CVS Caremark Corp. Nu Skin Enterprises, Inc. Rite Aid Corp. (3) Wal-Mart Stores, Inc. (Cost $8,521,618 ) Energy - 5.9% ConocoPhillips Halliburton Co. Phillips 66 Valero Energy Corp. (Cost $5,798,056 ) Financials - 13.5% Aflac, Inc. American Equity Investment Life Holding Co. American International Group, Inc. Assurant, Inc. CNO Financial Group, Inc. JPMorgan Chase & Co. MetLife, Inc. Principal Financial Group, Inc. StanCorp Financial Group, Inc. Symetra Financial Corp. Wells Fargo & Co. (Cost $13,513,891 ) Healthcare - 17.2% AbbVie, Inc. Agilent Technologies, Inc. Cardinal Health, Inc. Centene Corp. (3) Charles River Laboratories International, Inc. (3) Henry Schein, Inc. (3) Johnson & Johnson Magellan Health Services, Inc. (3) McKesson Corp. PAREXEL International Corp. (3) Pfizer, Inc. VCA Antech, Inc. (3) WellPoint, Inc. Zimmer Holdings, Inc. (Cost $16,642,316 ) Industrials - 6.1% Honeywell International, Inc. Northrop Grumman Corp. Parker Hannifin Corp. RR Donnelley & Sons Co. Southwest Airlines Co. (Cost $4,951,678 ) Information Technology - 26.1% Activision Blizzard, Inc. Apple, Inc. Computer Sciences Corp. Convergys Corp. Google, Inc. (3) Hewlett-Packard Co. (3) Intel Corp. Knowles Corp. (3) Lexmark International, Inc. Microsoft Corp. Oracle Corp. SanDisk Corp. (3) Seagate Technology PLC Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $22,703,527 ) Materials - 1.4% Dow Chemical Co./The PPG Industries, Inc. (Cost $1,472,686 ) Total Common Stocks (Cost $88,136,549 ) Registered Investment Companies - 2.4% iShares MSCI EAFE Index Fund Total Registered Investment Companies (Cost $2,596,061 ) Money Market Registered Investment Companies - 4.0% Meeder Money Market Fund - Institutional Class, 0.11% (4) Total Money Market Registered Investment Companies (Cost $4,310,187 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2014 (5) Total Floating Rate Demand Notes (Cost $271 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.07%, due 6/5/2014 (6) Total U.S. Government Obligations (Cost $299,973 ) Total Investments - 100.0% (Cost $95,343,041 Other Assets less Liabilities - 0.0% Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $82,427 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2014, notional value $4,661,500 10 Total Futures Contracts 10 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax and financial reporting purposes are the same. Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2014. Floating rate security. The rate shown represents the rate in effect at March 31, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Dynamic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2014 (Unaudited) Aggressive Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 90.8% Consumer Discretionary - 15.6% Apollo Education Group, Inc. (3) Best Buy Co., Inc. General Motors Co. Gentex Corp./MI Graham Holdings Co. Jack in the Box, Inc. (3) Lear Corp. Live Nation Entertainment, Inc. (3) Tenneco, Inc. (3) Viacom, Inc. Visteon Corp. (3) Whirlpool Corp. (Cost $9,114,868 ) Consumer Staples - 6.3% Andersons, Inc./The Archer-Daniels-Midland Co. Hillshire Brands Co./The Lancaster Colony Corp. Nu Skin Enterprises, Inc. Rite Aid Corp. (3) (Cost $3,851,497 ) Energy - 5.4% ConocoPhillips EOG Resources, Inc. Green Plains Renewable Energy, Inc. Nabors Industries, Ltd. Phillips 66 Valero Energy Corp. (Cost $3,095,705 ) Financials - 13.9% American Equity Investment Life Holding Co. American International Group, Inc. Assurant, Inc. CNO Financial Group, Inc. Genworth Financial, Inc. (3) MetLife, Inc. Principal Financial Group, Inc. Protective Life Corp. StanCorp Financial Group, Inc. Symetra Financial Corp. Wells Fargo & Co. (Cost $7,914,108 ) Healthcare - 15.2% Agilent Technologies, Inc. Amsurg Corp. (3) Cardinal Health, Inc. Centene Corp. (3) Charles River Laboratories International, Inc. (3) Health Net, Inc./CA (3) Magellan Health Services, Inc. (3) McKesson Corp. VCA Antech, Inc. (3) WellCare Health Plans, Inc. (3) WellPoint, Inc. Zimmer Holdings, Inc. (Cost $9,117,586 ) Industrials - 9.9% Curtiss-Wright Corp. Esterline Technologies Corp. (3) Honeywell International, Inc. ITT Corp. JetBlue Airways Corp. (3) Manpowergroup, Inc. Northrop Grumman Corp. RR Donnelley & Sons Co. UniFirst Corp./MA (Cost $5,492,873 ) Information Technology - 23.7% Activision Blizzard, Inc. Anixter International, Inc. Benchmark Electronics, Inc. (3) Brocade Communications Systems, Inc. (3) Computer Sciences Corp. Convergys Corp. Google, Inc. (3) Hewlett-Packard Co. (3) Intel Corp. Knowles Corp. (3) Lexmark International, Inc. Microsoft Corp. Oracle Corp. Sapient Corp. (3) Take-Two Interactive Software, Inc. (3) Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $12,297,912 ) Materials - 0.8% Dow Chemical Co./The (Cost $520,150 ) Total Common Stocks (Cost $51,404,699 ) Registered Investment Companies - 4.8% iShares MSCI EAFE Index Fund Total Registered Investment Companies (Cost $ 3,250,383 ) Money Market Registered Investment Companies - 4.0% Meeder Money Market Fund - Institutional Class, 0.11% (4) Total Money Market Registered Investment Companies (Cost $ 2,674,082 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2014 (5) 30 30 Total Floating Rate Demand Notes (Cost $ 30 ) 30 U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.07%, due 6/5/2014 (6) Total U.S. Government Obligations (Cost $299,973 ) Total Investments - 100.0% (Cost $57,629,167 Other Assets less Liabilities - 0.0% Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $48,607 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2014, notional value $2,796,900 6 Total Futures Contracts 6 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $57,659,546 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2014. Floating rate security. The rate shown represents the rate in effect at March 31, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Aggressive Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2014 (Unaudited) Balanced Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 64.5% Consumer Discretionary - 10.9% Apollo Education Group, Inc. (3) Best Buy Co., Inc. General Motors Co. Gentex Corp./MI Graham Holdings Co. Jack in the Box, Inc. (3) Johnson Controls, Inc. Lear Corp. Live Nation Entertainment, Inc. (3) Tenneco, Inc. (3) TRW Automotive Holdings Corp. (3) Viacom, Inc. Visteon Corp. (3) Whirlpool Corp. (Cost $11,175,524 ) Consumer Staples - 5.2% Archer-Daniels-Midland Co. CVS Caremark Corp. Nu Skin Enterprises, Inc. Rite Aid Corp. (3) Tyson Foods, Inc. Wal-Mart Stores, Inc. (Cost $5,402,703 ) Energy - 4.3% ConocoPhillips Green Plains Renewable Energy, Inc. Halliburton Co. Phillips 66 Valero Energy Corp. (Cost $4,369,078 ) Financials - 9.7% Aflac, Inc. American Equity Investment Life Holding Co. American International Group, Inc. Assurant, Inc. CNO Financial Group, Inc. Genworth Financial, Inc. (3) JPMorgan Chase & Co. MetLife, Inc. Principal Financial Group, Inc. Protective Life Corp. StanCorp Financial Group, Inc. Symetra Financial Corp. Wells Fargo & Co. (Cost $10,061,124 ) Healthcare - 10.8% AbbVie, Inc. Agilent Technologies, Inc. Amsurg Corp. (3) Cardinal Health, Inc. Centene Corp. (3) Charles River Laboratories International, Inc. (3) Health Net, Inc./CA (3) Henry Schein, Inc. (3) Impax Laboratories, Inc. (3) Johnson & Johnson Magellan Health Services, Inc. (3) McKesson Corp. Pfizer, Inc. VCA Antech, Inc. (3) WellPoint, Inc. (Cost $11,081,165 ) Industrials - 5.7% Curtiss-Wright Corp. Esterline Technologies Corp. (3) Honeywell International, Inc. ITT Corp. Manpowergroup, Inc. Northrop Grumman Corp. Parker Hannifin Corp. RR Donnelley & Sons Co. (Cost $5,491,794 ) Information Technology - 16.6% Activision Blizzard, Inc. Anixter International, Inc. Apple, Inc. Benchmark Electronics, Inc. (3) Computer Sciences Corp. Convergys Corp. Google, Inc. (3) Hewlett-Packard Co. (3) Intel Corp. Knowles Corp. (3) Lexmark International, Inc. Microsoft Corp. Oracle Corp. SanDisk Corp. (3) Sanmina Corp. (3) Seagate Technology PLC Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $14,824,735 ) Materials - 1.3% Dow Chemical Co./The Minerals Technologies, Inc. PPG Industries, Inc. (Cost $1,404,368 ) Total Common Stocks (Cost $63,810,491 ) Registered Investment Companies - 32.0% Federated Bond Fund iShares iBoxx $ High Yield Corporate Bond ETF iShares JP Morgan Emerging Bond Fund iShares MSCI EAFE Index Fund Ivy High Income Fund Prudential Total Return Bond Fund Putnam Absolute Return 300 Fund Putnam Diversified Income Fund Sentinel Total Return Bond Fund TCW Emerging Markets Income Fund Thompson Bond Fund Total Registered Investment Companies (Cost $36,496,605 ) Money Market Registered Investment Companies - 4.1% Meeder Money Market Fund - Institutional Class, 0.11% (4) Total Money Market Registered Investment Companies (Cost $4,707,453 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2014 (5) Total Floating Rate Demand Notes (Cost $830 ) U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.07%, due 6/5/2014 (6) Total U.S. Government Obligations (Cost $499,955 ) Total Investments - 101.0% (Cost $105,515,334 Liabilities less Other Assets - (1.0%) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $69,553 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2014, notional value $3,729,200 8 Total Futures Contracts 8 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $105,517,840 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2014. Floating rate security. The rate shown represents the rate in effect at March 31, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Balanced Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2014 (Unaudited) Strategic Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 64.9% Consumer Discretionary - 8.9% Best Buy Co., Inc. Graham Holdings Co. Harman International Industries, Inc. Jack in the Box, Inc. (3) Johnson Controls, Inc. Live Nation Entertainment, Inc. (3) Viacom, Inc. Visteon Corp. (3) (Cost $6,411,524 ) Consumer Staples - 1.7% Nu Skin Enterprises, Inc. Rite Aid Corp. (3) (Cost $1,645,951 ) Energy - 3.5% ConocoPhillips Oil States International, Inc. (3) Patterson-UTI Energy, Inc. (Cost $3,031,113 ) Financials - 15.2% American Equity Investment Life Holding Co. American International Group, Inc. Ashford Hospitality Trust, Inc. (4) Brandywine Realty Trust (4) CNO Financial Group, Inc. Genworth Financial, Inc. (3) Host Hotels & Resorts, Inc. (4) Principal Financial Group, Inc. Prologis, Inc. (4) Protective Life Corp. RAIT Financial Trust (4) RLJ Lodging Trust (4) StanCorp Financial Group, Inc. Strategic Hotels & Resorts, Inc. (3)(4) Symetra Financial Corp. (Cost $11,882,043 ) Healthcare - 10.2% Cardinal Health, Inc. Centene Corp. (3) Henry Schein, Inc. (3) LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) McKesson Corp. VCA Antech, Inc. (3) WellPoint, Inc. Zimmer Holdings, Inc. (Cost $7,904,380 ) Industrials - 6.3% Delta Air Lines, Inc. (3) Esterline Technologies Corp. (3) ITT Corp. Manpowergroup, Inc. Moog, Inc. (3) Northrop Grumman Corp. UniFirst Corp./MA (Cost $4,572,610 ) Information Technology - 13.5% Activision Blizzard, Inc. Brocade Communications Systems, Inc. (3) Computer Sciences Corp. Convergys Corp. Hewlett-Packard Co. (3) Lam Research Corp. Lexmark International, Inc. Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $9,307,252 ) Materials - 5.6% Ashland, Inc. Cabot Corp. Dow Chemical Co./The Minerals Technologies, Inc. PPG Industries, Inc. SonoCo. Products Co. (Cost $4,382,456 ) Total Common Stocks (Cost $49,137,329 ) Registered Investment Companies - 30.5% iShares MSCI Emerging Markets ETF (9) iShares MSCI EAFE Index Fund (9) Oppenheimer Developing Markets Fund Oppenheimer International Growth Fund Total Registered Investment Companies (Cost $26,207,065 ) Money Market Registered Investment Companies - 4.3% Meeder Money Market Fund - Institutional Class, 0.11% (5) Total Money Market Registered Investment Companies (Cost $4,031,065 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 4/1/2014 (6) Total Floating Rate Demand Notes (Cost $299 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.07%, due 6/5/2014 (7) Total U.S. Government Obligations (Cost $299,973 ) Total Investments - 100.0% (Cost $79,675,731 Other Assets less Liabilities - 0.0% Total Net Assets - 100.0% Trustee Deferred Compensation (8) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $61,688 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring June 2014, notional value $932,300 2 Standard & Poors Mid Cap 400 E-Mini expiring June 2014, notional value $549,960 4 Russell 2000 Mini expiring June 2014, notional value $2,809,200 24 Total Futures Contracts 30 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (10) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax and financial reporting purposes are the same. Represents non-income producing securities. Real estate investment trust. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2014. Floating rate security. The rate shown represents the rate in effect at March 31, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Strategic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Exchange-traded fund. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments March 31, 2014 (Unaudited) Quantex Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 91.3% Consumer Discretionary - 17.6% AutoNation, Inc. (3) Cablevision Systems Corp. Darden Restaurants, Inc. DR Horton, Inc. Family Dollar Stores, Inc. Fossil Group, Inc. (3) GameStop Corp. Gannett Co., Inc. Goodyear Tire & Rubber Co./The Graham Holdings Co. H&R Block, Inc. Harman International Industries, Inc. Hasbro, Inc. International Game Technology Interpublic Group of Cos., Inc./The Leggett & Platt, Inc. Lennar Corp. PetSmart, Inc. PulteGroup, Inc. Urban Outfitters, Inc. (3) (Cost $6,522,479 ) Consumer Staples - 1.8% Avon Products, Inc. Safeway, Inc. (Cost $675,667 ) Energy - 8.1% Denbury Resources, Inc. Diamond Offshore Drilling, Inc. Nabors Industries, Ltd. Newfield Exploration Co. (3) Peabody Energy Corp. QEP Resources, Inc. Rowan Cos. Plc Tesoro Corp. WPX Energy, Inc. (3) (Cost $3,899,854 ) Financials - 13.1% Apartment Investment & Management Co. (4) Assurant, Inc. E*TRADE Financial Corp. (3) Genworth Financial, Inc. (3) Hudson City Bancorp, Inc. Huntington Bancshares, Inc./OH Kimco Realty Corp. (4) Legg Mason, Inc. Macerich Co./The (4) NASDAQ OMX Group, Inc./The People's United Financial, Inc. Plum Creek Timber Co., Inc. (4) Torchmark Corp. Zions Bancorporation (Cost $4,430,675 ) Healthcare - 8.4% DENTSPLY International, Inc. Edwards Lifesciences Corp. (3) Hospira, Inc. (3) Laboratory Corp. of America Holdings (3) Patterson Cos., Inc. PerkinElmer, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp. (3) Varian Medical Systems, Inc. (3) (Cost $3,370,450 ) Industrials - 12.5% ADT Corp./The Allegion PLC Cintas Corp. Dun & Bradstreet Corp./The Iron Mountain, Inc. Jacobs Engineering Group, Inc. (3) Joy Global, Inc. Masco Corp. Pitney Bowes, Inc. Quanta Services, Inc. (3) Robert Half International, Inc. Ryder System, Inc. Snap-on, Inc. Xylem, Inc./NY (Cost $4,762,951 ) Information Technology - 10.6% Computer Sciences Corp. Electronic Arts, Inc. (3) F5 Networks, Inc. (3) First Solar, Inc. (3) FLIR Systems, Inc. Harris Corp. Jabil Circuit, Inc. LSI Corp. Teradata Corp. (3) Total System Services, Inc. VeriSign, Inc. (3) (Cost $3,871,616 ) Materials - 10.6% Airgas, Inc. Allegheny Technologies, Inc. Avery Dennison Corp. Ball Corp. Bemis Co., Inc. Cliffs Natural Resources, Inc. International Flavors & Fragrances, Inc. MeadWestvaco Corp. Owens-Illinois, Inc. (3) Sealed Air Corp. United States Steel Corp. Vulcan Materials Co. (Cost $4,558,749 ) Telecommunication Services - 2.0% Frontier Communications Corp. Windstream Holdings, Inc. (Cost $872,900 ) Utilities - 6.6% AGL Resources, Inc. CMS Energy Corp. Integrys Energy Group, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. SCANA Corp. TECO Energy, Inc. (Cost $2,913,044 ) Total Common Stocks (Cost $35,878,385 ) Money Market Registered Investment Companies - 8.0% Meeder Money Market Fund - Institutional Class, 0.11% (5) Total Money Market Registered Investment Companies (Cost $3,851,160 ) U.S. Government Obligations - 0.6% U.S. Treasury Bill, 0.07%, due 6/5/2014 (6) Total U.S. Government Obligations (Cost $299,975 ) Total Investments - 99.9% (Cost $40,029,520 Other Assets less Liabilities - 0.1% Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $47,851 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors Mid Cap 400 E-Mini expiring June 2014, notional value $3,987,210 29 Total Futures Contracts 29 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $40,119,631 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Real estate investment trust. Investment in affiliate. The yield shown represents the 7-day yield in effect at March 31, 2014. Pledged as collateral on Futures Contracts. Assets of affiliates to the Quantex Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments March 31, 2014 (Unaudited) Utilities & Infrastructure Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 99.2% Electric Utility - 15.4% Capstone Turbine Corp. (3) Covanta Holding Corp. General Electric Co. ITC Holdings Corp. MDU Resources Group, Inc. (Cost $4,677,129 ) Natural Gas Distribution - 17.2% Energy Transfer Equity, L.P. MarkWest Energy Partners, L.P. National Grid PLC (3)(4) ONE Gas, Inc. ONEOK, Inc. WGL Holdings, Inc. Williams Cos., Inc./The (Cost $4,288,940 ) Oil Exploration & Production - 5.9% Energen Corporation EQT Corp. (Cost $1,376,845 ) Pipelines - 16.1% Enterprise Products Partners, L.P. Kinder Morgan Energy Partners, L.P. National Fuel Gas Co. Questar Corp. Spectra Energy Corp. (Cost $4,848,521 ) Telecommunication Services - 25.4% American Tower Corp. (5) AT&T, Inc. BCE, Inc. Corning, Inc. QUALCOMM, Inc. Telefonaktiebolaget LM Ericsson (4) Telephone & Data Systems, Inc. Verizon Communications, Inc. Vodafone Group PLC (4) (Cost $8,584,943 ) Utility Services - 13.5% Black Hills Corp. Fluor Corp. Macquarie Infrastructure Co. LLC NiSource, Inc. Quanta Services, Inc. (3) UGI Corp. (Cost $4,181,406 ) Water Utility - 5.7% American Water Works Co., Inc. Veolia Environnement SA (4) (Cost $1,626,547 ) Total Common Stocks (Cost $29,584,331 ) Money Market Registered Investment Companies - 0.8% Meeder Money Market Fund - Institutional Class, 0.11% (6) Total Money Market Registered Investment Companies (Cost $309,297 ) Total Investments - 100.0% (Cost $29,893,628 Liabilities less Other Assets - (0.0%) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $48,313 ) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $
